Filed Pursuant to Rule 424(b)(3) Commission File No. 333-152041 PROSPECTUS COMMON STOCK This prospectus relates to the sale by the selling stockholders of up to 1,450,062 of our shares of common stock from time to time.Of this amount, 506,669 shares of common stock are issuable upon exercise of the warrants issued by us on June 9, 2008.The shares were issued to the selling stockholders in connection with a private placement transaction on June 9, 2008 (the “Private Placement”) in reliance on exemptions from registration under the Securities Act of 1933, as amended.These shares of our common stock are being registered pursuant to a registration rights agreement with the selling stockholders. The shares are being registered to permit the selling stockholders to sell the shares from time to time in the public market. The selling stockholders may sell the shares through ordinary brokerage transactions or through any means described in the section titled “Plan of Distribution.” The selling stockholders may sell any, all or none of the shares offered by this prospectus. This prospectus describes the general manner in which the shares of common stock may be offered and sold by the selling stockholders.If necessary, the specific manner in which shares of common stock may be offered and sold will be described in a supplement to this prospectus. Our common stock is quoted on The NASDAQ Global Market under the symbol “GEOI.”On June 9, 2010, the last reported sale price of our common stock was $14.32 per share. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS WHICH WE REFERENCE ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is June 10, 2010 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 1 RISK FACTORS 3 USE OF PROCEEDS 4 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 5 SELLING SECURITY HOLDERS 6 PLAN OF DISTRIBUTUION 10 DESCRIPTION OF SECURITIES TO BE REGISTERED 12 LEGAL MATTERS 12 EXPERTS 13 TRANSFER AGENT AND REGISTRAR 13 You should rely on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus.Offers to sell shares of common stock will be made only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the shares. i FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus are not statements of historical fact and constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act (the “Act”), including, without limitation, the statements specifically identified as forward-looking statements within this prospectus.Many of these statements contain risk factors as well.In addition, certain statements in our future filings with the Securities and Exchange Commission, in press releases, and in oral and written statements made by or with our approval which are not statements of historical fact constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements, include, but are not limited to:(i)projections of revenues, income or loss, earnings or loss per share, the payment or non-payment of dividends, capital structure, and other financial items, (ii)statements of our plans and objectives or our management or Board of Directors including those relating to planned development of our oil and gas properties, (iii)statements of future economic performance and (iv)statements of assumptions underlying such statements.Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” “may,” “will” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Such forward-looking statements speak only as of the date on which such statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made to reflect the occurrence of unanticipated events. PROSPECTUS SUMMARY Information about GeoResources, Inc. GeoResources, Inc., a Colorado corporation formed in 1958, is an independent oil and gas company engaged in the acquisition and development of oil and gas reserves through an active and diversified program which includes purchases of reserves, re-engineering, development and exploration activities primarily focused in three core U.S. areas — the Southwest and Gulf Coast, the Rocky Mountains and the Williston Basin.As a result of several related transactions we underwent a substantial change in ownership, management, assets and business strategy, all effective as of April17, 2007. On April17, 2007, we merged with Southern Bay Oil& Gas, L.P. (“Southern Bay”) and a subsidiary of Chandler Energy, LLC (“Chandler”) and acquired certain Chandler-associated oil and gas properties in exchange for 10,690,000 shares of common stock (collectively, the “Merger”).As a result of the Merger, the former Southern Bay partners received approximately 57% of our then outstanding common stock and thus acquired voting control.Although we were the legal acquirer, for financial reporting purposes the Merger was accounted for as a reverse acquisition of GeoResources by Southern Bay and an acquisition of Chandler and its associated properties. On June9, 2008, we completed a private placement transaction with non-affiliated accredited investors for 1,533,334 shares of common stock at a price of $22.50 per share and warrants exercisable for 613,336 shares of common stock at an exercise price of $32.43 per share. On June 2, 2009 we announced a material acquisition of additional oil and gas property interests.Together with another acquisition shortly before, we spent approximately $58 million to acquire these properties.See “Incorporation of Certain Information by ReferenceWhere You Can Find More Information.” On December 1, 2009, we issued 3,450,000 shares of our common stock to investors pursuant to an offering registered with the SEC.The shares of common stock were sold at $10.20 per share.The closing included the exercise in full of the underwriters’ over-allotment option.Net proceeds from the offering were approximately $33.1 million after deducting the underwriters’ discount and other offering expenses, and were used to reduce outstanding indebtedness under our credit agreement.SMH Capital Inc. acted as Sole Book-Running and Lead Manager of the public offering; Rodman & Renshaw, LLC acted as Co-Lead Manager and C.K. Cooper & Company acted as Co-Manager. Our principal executive office is located at 110 Cypress Station Drive, Suite 220, Houston, Texas 77090, and our telephone number is (281)537-9920.Our internet website is www.georesourcesinc.com. Post-Effective Amendments We filed a registration statement on Form S-3 that became effective on July 10, 2008 with respect to the shares covered by this prospectus.Due to the late filing of our Annual Report on Form 10-K for the fiscal year ended December 31, 2008, under applicable Securities and Exchange Commission rules we no longer qualify for the use of a registration statement on Form S-3.To assure that the shares of our common stock held by the selling stockholders, and those they may acquire by exercise of their warrants, may be sold pursuant to an effective registration statement, we filed post-effective amendments on Form S-1 to the registration statement described above on July 27, 2009, August 14, 2009, November 5, 2009, March 17, 2010 and May 10, 2010. Use of Proceeds We will not receive any proceeds from the sale of securities by the selling stockholders. 2 RISK FACTORS Before making an investment decision, you should carefully consider the specific risks set forth under the caption “Risk Factors” in the applicable prospectus supplement, under the caption “Risk Factors” as set forth in Item 1A of our Form 10-K for the year ended December 31, 2009 filed on March 12, 2010, which are incorporated by reference in this prospectus, and any subsequent report that is incorporated by reference into this prospectus. The risks and uncertainties set forth under the caption in the above document are not the only ones we face.Additional risks and uncertainties not presently known to us, or that we currently deem not material, may also adversely affect our business.Any of the risks discussed in this report or that are presently unknown or not material, if they were to actually occur, could result in a significant adverse impact on our business, operating results, prospects or financial condition. 3 USE OF PROCEEDS The proceeds from the sale of the common stock offered by this prospectus are solely for the account of the selling stockholders.We will not receive any proceeds from the sale of these shares of common stock. A portion of the shares of our common stock covered by this prospectus are issuable upon exercise of warrants to purchase our common stock.The exercise price of the warrants issued to the selling stockholders is $32.43 per share.Upon any exercise for cash of the warrants, the selling stockholders will pay us the exercise price of the warrants.The warrants are also exercisable on a cashless basis.We will not receive any cash payment from the selling stockholders upon any exercise of the warrants on a cashless basis.The exercise price and number of shares of common stock issuable upon exercise of the warrants may be adjusted in certain circumstances, including subdivisions and stock splits, stock dividends, combinations, reorganizations, reclassifications, consolidations, mergers or sales of properties and assets and upon the issuance of certain assets or securities to holders of our common stock, as applicable.To the extent we receive proceeds from the cash exercise of the warrants, we intend to use the proceeds for working capital, the repayment of debt and other general corporate purposes.We do not consider the repayment of debt to be material. 4 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE General We have elected to “incorporate by reference” certain information into this prospectus.By incorporating by reference, we can disclose important information to you by referring you to another document we have filed with the SEC.The information incorporated by reference is deemed to be part of this prospectus, except for information incorporated by reference that is superseded by information contained in this prospectus.This prospectus incorporates by reference the documents set forth below that we have previously filed with the SEC. · our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 filed with the SEC on March 12, 2010; · our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 filed with the SEC on May 7, 2010; and · our Current Reports on Form 8-K filed with the SEC on January 8, 2010 and April 5, 2010. You should read the information relating to us in this prospectus together with the information in the documents incorporated by reference. You may obtain a copy of any of the above-referenced documents, at no cost, from our website at www.georesourcesinc.com.The information contained in, or that can be assessed through, our website is not part of this prospectus.We will also furnish without charge to you, on written or oral request, a copy of any or all of the documents incorporated by reference, including exhibits to these documents.You should direct your request for documents to: Howard E. Ehler 110 Cypress Station Drive, Suite 220
